Exhibit 10.7

 

INFINITY PROPERTY & CASUALTY CORPORATION

2005 LONG-TERM INCENTIVE COMPENSATION PLAN (“PLAN”)

 

Objectives

 

  •   To reward key employees of Infinity proportionately with the degree to
which Infinity’s performance objectives are met

 

  •   To attract, motivate and retain achievement-oriented employees by
providing a capital accumulation opportunity tied to achievement of Infinity’s
long-term performance objectives

 

  •   To supplant incentive stock options as the predominant incentive and
reward for long-term success of Infinity

 

GENERAL PLAN FEATURES

 

Participation in the Plan shall be through the award of Performance Units. The
award of the Performance Units to executive officers of Infinity shall be
determined by the Compensation Committee. Awards to all other employees shall be
at the discretion of the Chief Executive Officer. In no event shall the
aggregate number of Performance Units awarded under the Plan exceed 10.5 million
without approval of the Compensation Committee.

 

General guidelines for the selection of participants will include, but not be
limited to, the following:

 

  (a) Involvement and contribution of the individual in the planning, setting
and accomplishment of the Company’s performance objectives.

 

  (b) Demonstrated ability of the individual to establish and/or effectively
carry out plans to accomplish the Company’s performance objectives.

 

  (c) Demonstrated capability of the individual to make decisions and/or take
actions to effectively accomplish the Company’s performance objectives.

 

Performance Units shall convert to cash after the end of the 3-year life of the
Plan and shall be based on a pre-established valuation, calculation and payment
schedule. The cash value of Performance Units will be based on the achievement
of combined ratio and growth targets established by the Compensation Committee
upon commencement of the Plan (see Schedule I).

 

In the event, as a result of changed circumstances or other factors, a Plan or
previously awarded grants of Performance Units no longer reflects an appropriate
relationship between performance and award, the Chief Executive Officer may make
such changes or adjustments in the performance objectives or reward objectives
as he may determine in his discretion; provided, however, that any changes or
adjustments that may impact the level of performance required of, or rewards to,
the executive officers of Infinity shall be at the sole discretion of the
Compensation Committee.



--------------------------------------------------------------------------------

COMMENCEMENT DATE, TERM AND RESULTS COVERED

 

The Plan will commence as of January 1, 2005 (“Commencement Date”) and terminate
on December 31, 2007 (“Termination Date”). Measurement of performance under the
plan shall be based on accident year data and computed on a statutory basis.

 

DEFINITIONS

 

Base Year Gross Written Premiums shall mean the gross written premiums of the
Company for the year ended December 31, 2004.

 

Combined Ratio shall mean, for any period, the sum of the Company’s loss ratio,
loss adjustment expense ratio and underwriting expense ratio for such period.

 

Cumulative Combined Ratio shall mean the Combined Ratio of the Company
calculated from the Commencement Date to Termination Date.

 

Cumulative Gross Written Premiums shall mean the Gross Written Premiums of the
Company calculated from the Commencement Date to the Termination Date.

 

Maximum Award Value shall mean, with respect to any participant in any Plan, a
dollar amount equal to the number of Performance Units awarded to such
participant under such Plan.

 

Maximum Plan Value shall mean a dollar amount equal to the total number of
Performance Units awarded and outstanding under the Plan.

 

PLAN PAYOUTS

 

The amount of cash payouts under the Plan upon conversion of the Performance
Units shall be determined under the LTIC Matrix set forth on Schedule I.

 

ELIGIBILITY FOR PLAN PAYOUTS

 

Except on the occasion of death, disability, eligible retirement or certain
other limited instances, a participant shall only be entitled to pay-outs under
the Plan if he or she is actively employed, full-time, with the Company as of
the Termination Date.

 

VESTING & CONVERSIONS TO CASH

 

Except as otherwise provided herein, Performance Units issued under a particular
Plan shall become vested (available for conversion to cash) as of the
Termination Date and thereafter converted to cash as set forth herein.



--------------------------------------------------------------------------------

No partial conversions are permitted; all Performance Units issued to a
participant under a particular Plan must be converted to cash as of the date of
the First Payment (defined below).

 

The Award Value of a participant’s Performance Units will be calculated within
nine months following the Termination Date (the “First Calculation”). Award
Value will be determined using calculations of Cumulative Combined Ratio and
Cumulative Gross Written Premiums for the period from the Commencement Date to
the Termination Date. As soon as practicable following the First Calculation,
seventy-five percent of the amount so calculated will be paid in cash by the
Company to the participant (the “First Payment”).

 

As soon as practicable following the first anniversary of the Termination Date,
the amount of such participant’s Award Value will be recalculated using the then
available accident year results for the same period as the First Calculation
(the “Second Calculation”). As soon as practicable thereafter, the Company will
pay to the Participant an amount equal to one hundred percent (100%) of the
Second Calculation, less the amount of the First Payment (the “Second Payment”).

 

UNIT AWARDS

 

Each award of Performance Units under a Plan will be evidenced by a written
document, executed by the Chief Executive Officer of the Company and delivered
to the participant (each a “Grant Letter”), which shall include a copy of the
Plan and specify the effective date of the grant, the number of Performance
Units awarded, and be subject to, and incorporate by reference, the terms and
conditions of the Plan (including the LTIC Matrix).

 

The Chief Executive Officer may, at his discretion, award Performance Units to
employees after the Commencement Date in which case the Award Value shall be
calculated on a pro-rata basis to reflect the actual time during which the
employee participated under the Plan.

 

TERMINATION OF EMPLOYMENT

 

For purposes hereof, (i) unless otherwise determined by the Compensation
Committee, a participant’s employment will be deemed to have terminated at such
time as such participant is no longer a full-time employee of Infinity or any of
its wholly-owned subsidiaries.

 

If a participant’s employment is terminated involuntarily without cause,
including by reason of such participant’s death or disability, or eligible
retirement (as hereinafter defined), then (i) if such termination occurs after
June 30, 2005, the Award Value of a participant’s Performance Units shall be (i)
calculated based on the performance of the Company as of the Plan year closest
in number of days to the date of termination (“Early Termination Period”), and
(ii) proportional to the Early Termination Period. By way of



--------------------------------------------------------------------------------

example, if a participant is involuntarily terminated, without cause, on
September 1, 2005, and was awarded 30,000 Units, his or her Unit Award value
would be a dollar amount equal to one-third of his award (10,000) multiplied by
the applicable percentage based on the Company’s Combined Ratio and Gross
Written Premiums for the year ended December 31, 2005. For purposes hereof,
“disability” shall mean the failure of such participant to perform the material
duties of such participant’s position on a full-time basis with his or her
Company Employer for 180 consecutive days as a result of such participant’s
incapacity due to physical or mental illness or injury. “Eligible retirement”
means a voluntary termination of a participant’s employment at a time when such
participant qualifies by reason of age or years of service for normal retirement
benefits from the Company, whether or not the participant elects to accept such
benefits at the time.

 

If a participant’s employment is terminated involuntarily for cause (as
hereafter defined), or voluntarily (other than for eligible retirement) before
the Termination Date, all rights of such participant under any Plan or grant or
in and to any Performance Units will terminate automatically (and without any
compensation therefor), and such participant will forfeit all such rights and
all unpaid benefits thereunder, whether or not then payable. For purposes
hereof, “cause” shall have the meaning given in any binding agreement governing
the material terms of such participant’s employment with the Company or, in the
absence of any such agreement or provision, shall mean conduct of the
participant that is grounds for termination under the Company’s Employee
Handbook or established Company guidelines or policies.

 

FEDERAL INCOME TAX CONSEQUENCES

 

The Plan hereunder is established with the intent of having any grant of
Performance Units taxable to the participant for Federal income tax purposes
only upon the participant’s receipt of payment upon the conversion of such
Performance Units to cash. However, no IRS ruling will be requested by the
Company as to the timing of the inclusion of the value of any Performance Units
in the participant’s taxable income or as to any other possible Federal income
tax consequences of the arrangement. Consequently, no assurances are or can be
given by Company as to such consequences. In addition, the state or local tax
consequences of the arrangement may or may not differ from the Federal
treatment. For this reason, participants are urged to review the arrangement
carefully and consult their tax advisers with regard to the Federal, state or
local tax consequences in their individual circumstances.

 

OTHER GENERAL PROVISIONS

 

Notwithstanding anything to the contrary herein or in any Plan or grant
hereunder, the Compensation Committee shall have final authority to decide all
questions and make all determinations regarding the implementation, operation,
and interpretation of the Plan, and the decisions of the Compensation Committee
shall be conclusive and binding on the Company, the participants and any person
claiming under or through any of them.



--------------------------------------------------------------------------------

The Plan is an unfunded compensation plan for a select group of management or
highly compensated employees. The Plan shall be administered, interpreted and
construed to carry out such intention, and any provision of the Plan that cannot
be so administered, interpreted and construed shall, to that extent, be
disregarded.

 

No provision of the Plan, nor any aspect of its operation or administration, nor
any document delivered or executed pursuant to or describing the Plan, shall
limit or restrict in any way the right of the Company to terminate the
employment of any employee at any time with or without cause, or shall be
construed to impose upon the Company any liability not expressly and
specifically assumed by the Company under the Plan, whether for any forfeiture
of Performance Units or rights under Performance Units, or any loss of
eligibility for the future grant of Performance Units, or otherwise, that may
result if the employment of any employee should be so terminated.

 

No rights under any Plan, contingent or otherwise, shall be assignable,
alienable or subject to any encumbrance, pledge or charge of any nature, or be
subject to any lien or to attachment, levy or execution, and no such rights
shall be transferable other than by designation of a beneficiary or by will or
the laws of descent and distribution.

 

The Company may withhold any taxes that the Company determines are required to
be withheld from amounts payable under any Plan under the applicable laws or
other regulations of any governmental authority, whether Federal, state or local
and whether domestic or foreign.